742 N.W.2d 121 (2007)
The GEO GROUP, INC., Plaintiff-Appellant, and
The Village of Baldwin and Webber Township, Plaintiffs,
v.
DEPARTMENT OF CORRECTIONS and Department of Management and Budget, Defendants-Appellees.
Docket Nos. 134573, 134574. COA Nos. 273466, 273492.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the June 21, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.